Citation Nr: 0326592	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal condition.


REPRESENTATION

Appellant represented by:	Jose A. Gierbolini, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


REMAND

The veteran had active service from October 1951 until 
October 1953.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in San Juan, Puerto Rico.

Prior to certification of this appeal to the Board, 
additional evidence, in the form of a March 2003 letter 
written by Dr. Ferdinand Panelli, was associated with the 
claims file.  The RO has not had the opportunity to 
readjudicate the issue on appeal with consideration of this 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Further, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
and noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  Therefore, due process 
concerns require remanding this case.

Additionally, the Board notes that Dr. Panelli's March 2003 
letter was written in Spanish.  It does not appear that a 
translated copy has been associated with the claims file.  
Such a translation is necessary in order that the document be 
fully considered in conjunction with the veteran's claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It appears that the VCAA applies to this 
case even though the claim was filed before enactment of the 
law, since VA had not finally completed adjudication of the 
claim before the law was passed.  See Kuzma v. Principi, No. 
03-7032 (Fed. Cir., August 25, 2003).

At his October 2000 personal hearing, the veteran reported 
that he received private treatment for a stomach condition 
between 1953 and 1960 from Dr. Justo Luis Muñoz and from Dr. 
Max D. Sanchez.  While the veteran stated that such reports 
had been submitted into the record, it does not appear that 
the claims file contains documents from either of those 
physicians.  Moreover, in his February 1990 notice of 
disagreement, the veteran clearly stated that Dr. Muñoz had 
died and he was unable to obtain documents of treatment.  He 
further stated that Dr. Sanchez did not save records beyond 5 
years of treatment.  Furthermore, in hearing testimony 
offered in January 1993, the veteran reported that both 
physicians had died.  Thus, it appears that any records of 
treatment for a stomach condition between 1953 and 1960 no 
longer exist.  Based on the veteran's various statements that 
there are no records available from these physicians, no 
further action will be taken by VA to request the records.  
If, while this case is in remand status, the veteran feels 
that records from these physicians would be obtainable, he 
should notify VA of that fact and complete releases 
authorizing VA to request the records.  Until and unless he 
does so, VA has no duty to request the records.

Accordingly, the case is REMANDED for action as follows:

1.  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Any notice given, or action 
taken thereafter, must also comply with 
the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), as well as any other 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The March 2003 letter written by Dr. 
Ferdinand Panelli should be translated 
into English.  The translated version of 
that document should then be associated 
with the claims file.  

3.  Then, readjudicate the veteran's 
claim, considering any newly submitted 
evidence, including that submitted in 
March 2003.  If the benefit sought 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



